PER CURIAM:
Kevin DeWayne Graham appeals the district court’s order dismissing without prejudice his 42 U.S.C. § 1983 (2000) action pursuant to 28 U.S.C. § 1915A(b) (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Graham v. Washington, No. 7:07-cv-00381-sgw-mfu, 2007 WL 4613037 (W.D.Va. Dec. 31, 2007). We deny Graham’s motion for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.